ON REHEARING
Appellant, in her application tor rehearing, says that this court incorrectly stated the order of happenings in the trial court, particularly as it applied to the dismissal of her lawsuit, and the order of the trial court requiring the proceeds of the attachment sale to be returned to the ten*263ant. She is correct. We should have stated that the trial court ordered the proceeds of the attachment sale returned to the tenant—which order was entered on December 19, 1967-—prior to the dismissal of the appellant’s lawsuit, said dismissal order being entered on February 17, 1970.
However, we would point out also that the record shows that the appellee-tenant moved the court on November 17, 1967 to pay him the proceeds from the attachment sale of the crops and said motion was set for hearing on December 19, 1967 (with a copy of the motion and notice of hearing date being mailed to the attorney for appellant), and on said day the court ordered said proceeds paid to appellee.
Appellant, however, did not file her motion to set aside said order until September 17, 1968, some nine months later.
However, notwithstanding the fact that the proceeds of the attachment sale were ordered to be paid to the tenant prior to the dismissal of the landlord’s suit against the tenant, the landlord, at the time the proceeds were ordered paid to said tenant, was only a lienholder and not the owner of the crops. It may be remembered that the trial court had previously decided that, at the time the attachment was sued out, there was no debt due nor were the crops subject to levy to satisfy the lien, and, really, that is what this lawsuit was all about.
We are still of the opinion that the trial court had no choice but to order the repayment of the proceeds of the attachment sale to the tenant-appellee because at that time and under the pleadings and evidence in the case before said court, the tenant was the owner of the crops and the landlord merely a lienholder thereof.
Opinion extended.
Application for rehearing overruled.